Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5, 6, 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claims 5 and 6, there is no antecedent basis for the feedback line of the first power module and the feedback line of the second power module.  Perhaps claim 4 should depend on claim 3.
In claim 9, it is not clear toward what the feedback line is directed.  Perhaps "the feedback line" should be --the feedback line of the first power module--.  Subsequently, there would be no antecedent basis for the feedback line of the first power module.  Perhaps claim 4 should depend on claim 3.
In claim 11 there is no antecedent basis for the first voltage divider.  Perhaps claim 4 should depend on claim 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furukawa et al. (6,225,708).
Fig. 2 shows a power supply device for switching power to an output line E between a first power supply 52 and a parallel second power supply 50, the power supply device comprising: a first power module 32 connected to the first power supply and configured to output a first voltage in a first predetermined range (as characterized by the properties of 32); and a second power module 44 connected to the second power supply and configured to output a second voltage in a second predetermined range (as characterized by the properties of 44); wherein the outputs of the first and second power modules are connected together on the output line; and wherein the first and second power modules are arranged to maintain a voltage on the output line within a third predetermined range (as characterized by the properties of 32/38/44) as recited in claim 1.
The first power module and the second power module are configured so that the first predetermined range overlaps with the second predetermined range (at around 12V) as recited in claim 2.
The first power module and/or second power module is a linear or switch mode converter (col 5, ln 42 & col 6, ln 5) as recited in claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. (6,225,708).
Fig. 2 shows first (at A), second (at C) and third (at E) predetermined ranges that are not exactly those recited in claims 12 and 13.  However, the claimed ranges are well within an order of magnitude of that disclosed and, indeed, within the realm of what one would reasonably consider a nominal 12 volt system such as that disclosed.  Moreover, one of ordinary skill would readily understand how to implement supply units and converters such as 32 and 44 to obtain the claimed ranges.  The claimed ranges are not seen to be inventively critical.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to increase the disclosed ranges to those claimed for the benefit of, for example, increasing the voltage to the load.  Claims 12 and 13 are obvious.

Conclusion
Claims 3, 4, 7, 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 15 appears to be allowable over the prior art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
3